ORDER
John Gaa executed a promissory note in favor of his former wife Mary Harper in the amount of $18,494. Gaa does not challenge the validity of his signature on the note. The note stated that its principal amount consisted of back rent, back child support, and periodic loans. The note did not allocate any part of the principal to any of these categories. Gaa argues that he made payments for back child support through the court that entitled him to a partial credit on the balance due. The court found no substantial evidence that any payments were made and entered judgment for Harper in the full amount of the note, interest, and attorney’s fees.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. A written opinion reciting the detailed facts and restating the applicable principles of law would have no prec-edential or jurisprudential value. The parties, however, have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment of the court is affirmed in accordance with Rule 84.16(b).